Citation Nr: 0706655	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-41 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for eye disability.  

3.  Entitlement to an effective date prior to March 28, 2003 
for the grant of service connection for tinnitus.  


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968 and from January 1968 to April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
N. Little Rock, Arkansas.

The issues of service connection for eye disability and an 
effective date prior to March 28, 2003 for the grant of 
service connection for tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have tuberculosis.


CONCLUSION OF LAW

Tuberculosis was not incurred or aggravated in service and 
may not be presumed to have been incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records which have been obtained do not show 
that the veteran had tuberculosis, and the veteran does not 
allege that he had it in service.  Instead, he appears to be 
hypothesizing that he must have contracted it in service 
because of where he was stationed.  See his October 2005 
hearing transcript at 16.  Moreover, tuberculosis is not 
currently shown.  


There is evidence that the veteran had a PPD test in March 
2003, and that it was positive.  However, having a positive 
test result is not the same as having a diagnosis of 
tuberculosis, and a positive test result does not constitute 
a disability.  The health care provider who indicated that 
the veteran had a positive test indicated that she 
interviewed the veteran on the phone, and reported that the 
veteran does not have any clinical symptoms of active 
disease.  Tuberculosis has not been diagnosed, and the 
veteran even conceded that it was dormant during his October 
2005 hearing.  Transcript at 16.

In the absence of current disability, service connection can 
not be established.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 
(1992).  Moreover, the veteran, being a layperson, is unable 
to indicate that he has tuberculosis or how he contracted it.  
Medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 
93 (1993).  

In light of the above, service connection for tuberculosis is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  In August 2003 and 
again in March 2005, the RO provided the requisite 
notification.  Moreover, the claimant was given the text of 
38 C.F.R. § 3.159, concerning the respective duties, in the 
September 2004 supplemental statement of the case.  Adequate 
notice preceded the adjudication.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices. 

Any deficiencies in VA's duties to notify the claimant 
concerning effective date or degree of disability for the 
claim are harmless, as service connection has been denied.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA medical records and 
testimony from the veteran.  There is no competent evidence 
of an event, injury or disease in service, or of tuberculosis 
manifesting itself within the presumptive period, or of 
tuberculosis currently.  Therefore, the Board concludes that 
an examination for this claimed disability is not necessary 
to decide this claim.  VA has satisfied its assistance 
duties.  For the reasons set forth above, and given the facts 
of this case, no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the claimant.


ORDER

Service connection for tuberculosis is denied.


REMAND

The veteran testified in April 2006 that he is in receipt of 
Social Security Administration (SSA) benefits, in part due to 
eye and ear disabilities.  VA is required to request records 
from SSA.  

The May 2003 VA examination report indicates that the veteran 
reported intermittent tinnitus on a case history form on a VA 
C&P evaluation on May 6, 1998.  The claims folder contains 
two pages from that examination -- a summary report and an 
audiological evaluation - but does not contain any history 
form completed by the veteran.  Such a case history form may 
contain information relevant to the matter of entitlement to 
an effective date earlier than March 28, 2003 for the grant 
of service connection for tinnitus, and so it should be 
obtained. 

The veteran had treatment for eye problems in service, and he 
has eye problems currently.  The evidence of record does not 
contain sufficient competent medical evidence to determine if 
what he has now is related to service.  Accordingly, a VA 
examination is necessary.  38 C.F.R. § 3.159.  Additionally, 
during the veteran's October 2005 hearing, he seemed to imply 
that it was not fair that his service medical records from 
his second period of service were not available to verify his 
testimony.  Under the circumstances, attempts to obtain his 
service medical records from his second period of service 
should be made.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).

This will also give the RO an opportunity to provide the 
veteran with the notice required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (as the degree of disability and 
effective date of the disability are part of a claim for 
service connection, VA has a duty to notify claimants of the 
evidence needed to prove those parts of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with the notice 
required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

2.  Obtain all available records from 
SSA (another remand on this date is 
requesting this action also).

3.  Obtain any additional available VA 
medical records, including specifically 
the case history form prepared for a 
May 6, 1998 VA C&P evaluation, referred 
to in the May 2003 VA examination 
report.  If a May 1998 case history 
form is not available, that fact should 
be documented.

4.  Obtain any available service 
medical records from the veteran's 
second period of service.  If none are 
available, this should be documented.  

5.  Schedule the veteran for an eye 
examination.  The examiner should 
review the veteran's claims folder, 
including his service medical records; 
examine the veteran; indicate what the 
current eye disabilities are; and, for 
each diagnosis, render an opinion with 
reasons as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the diagnosed 
eye disability is related to disease, 
injury, or events during service.  The 
claims folder should be made available 
to the examiner.  

6.  Thereafter, the RO should again 
consider the veteran's pending claim in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the veteran should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


